﻿May I first of all congratulate Ambassador Florin most warmly on his unanimous election as President of the forty-second session of the General Assembly, The delegation of Burma believes that the deliberations at this session will prove constructive and fruitful under his able guidance, I take this opportunity also to pay a sincere tribute to Mr. Humayun Rasheed Choudhury for his most valuable contribution to the work of the Assembly at the preceding session.
The regular sessions of the General Assembly have always afforded us a very welcome opportunity to look at the years that have gone by and to look ahead, into the future. During past years, and particularly since the last World War, the winds of change have swept all over the world. We have seen the collapse of colonial empires and the birth of newly independent States. Science and technology - the essential key to modern progress and prosperity - have marched apace with all the attendant developments, both positive and negative, in our international environment. The world's population has been multiplying, and we have witnessed the rising tide of expectations among people throughout the world for such fundamental rights as equality and dignity, sovereignty and independence, peace and security and, above all, economic and social well-being.
It is perfectly fitting that the United Nations Charter opens with the solemn vow "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind ..." and "to promote social progress and better standards of life in larger freedom". The provisions of the Charter thus continue to reflect the constantly changing mood and aspirations of present-day human society and the circumstances of our time. This surely is proof of the continuing validity of the Charter principles, which constitute the foundation of our Organization.
No aspects of human life have been spared the impact and influence of the forces generated by the constantly changing circumstances of the international environment. Consequently, the history of the post-war years is particularly one of an endless and extremely difficult process of great human endeavours to adjust and readjust to the rapidly changing needs of the time. The United Nations has indeed played a very necessary, an essential role in charting our challenging path towards a more secure and prosperous world. Notwithstanding that fact, the international scene has been clouded by tensions, instability and uncertainties which are very much in evidence wherever we look - in the political and social spheres, in trade and commerce, in transport and communications, and so on.
This brings us to the question of international peace and security. The collective security system envisaged in the Chatter is based on the recognition that, by and large, the maintenance of international peace and security depends on the big Powers which have, together or individually, the capability to make or mar its prospects. It was on the basis of that very recognition that the founding fathers of the United Nations saw to it that a special status of permanent membership was conferred upon the big Five in the Security Council, the supreme body in matters of war and peace. Indeed, the grim reality of today is also the continued dominance of the super-Powers in international relations.
Unfortunately, the harmony that marked the relationship between the big Powers when the Charter was being hammered out in San Francisco and before, diminished rapidly after the conclusion of the Second World War. Meanwhile, the problems that confront our Organization have increased many fold, broadened in scope and become increasingly complex. Any effort to promote peace and security in any part of the world can be restricted by sheer indifference or greatly enhanced by the support of the big Powers. A certain degree of understanding between them is essential before we can hope to gain tangible results in any peace-making process.
The foremost issue of international concern is the prevention of a war in which nuclear weapons will be used. This is a common danger that all countries face and no national security policy can protect States from that threat, for the dynamics of a nuclear war know no sanctuary. In past wars it was possible to destroy a village, a town or even a country. Now, nuclear weapons threaten all mankind in its planetary dimension. So long as nuclear weapons exist there can be no guarantee that they will not be used and we cannot dismiss the possibility of an outbreak of nuclear war due to accident, miscalculation or failure of communication. World peace and security cannot endure indefinitely in conditions in which the spiralling of the arms race, particularly the nuclear arms race, continues without respite. The attainment of general disarmament and the elimination of nuclear weapons are issues of paramount importance not only to the major Powers but to all other countries of the world.
The United Nations came into existence a few short weeks only before the age of nuclear weapons and the implications of the nuclear age were not fully anticipated when the Charter was constituted. However, the collective security envisaged therein, born of the realization of the Second World War, requires that nations settle their differences by peaceful means without resource to arms, and is to be realized through disarmament.
From all accounts the bilateral process of disarmament negotiations has not only been intensified but also accelerated recently. In our view, these are steps in the right direction worthy of universal acclaim and we are encouraged by the present course of developments.
The situation in the Middle East and its implications for international peace and security continue to be of concern to the United Nations. The international community has reiterated year after year that the success of the continuing search for peace in the Middle East lies in the solution of the Palestine problem. Security Council resolutions 242 (1967) and 338 (1973) remain valid as embodying the principles for a just and comprehensive settlement. These, indeed, are essential prerequisites for a peaceful solution. Moreover, central to the solution of the problem is recognition of the right of all States in the region to live within secure and recognized boundaries and the right of the Palestinian people to regain their national rights, including the right to sovereignty and independence.
The viable option towards the path to peace lies in a negotiated settlement among all the parties concerned. That is why the idea that has once again been gaining ground of the convening of an international peace conference and the need for the Security Council to take initiatives on this matter is indeed a positive development.
Lebanon is still tottering under the impact of external encroachment upon its sovereignty and independence. The two major Powers in the region, Iran and Iraq  have been fiercely locked in armed hostilities. The situation in the entire region of the Middle East is really ominous. Unless timely action can be taken to bring them under control there is a very real danger of the hostilities spilling over to other areas, thereby engulfing all the countries in the region. The delegation of Burma highly commends the ongoing efforts of the Secretary-General with a view to bringing about a process of negotiation in the spirit of the Charter and in accordance with the relevant resolutions of the General Assembly and the Security Council.
The Assembly continues to witness a situation in South Africa in which there is no sign of improvement as the country's regime continues, by the perpetuation of the system of apartheid, to deny the majority its rights as a people. The illegal occupation of Namibia by the South African regime continues to deprive the people of that country of their independence, and its acts of aggression against and territorial violations of neighbouring countries pose a continuing threat to the peace and stability of the region. South Africa shows no inclination to begin the process of peaceful dialogue. The international community has condemned apartheid with one voice and the need has been recognized for a concerted course of action by the United Nations consistent with Chapter VII of the Charter, to exercise pressure in a peaceful way so that the South African regime may abandon its present policies and practices.
Nearly a decade has passed since, as a result of foreign intervention and occupation, the peoples of Kampuchea and Afghanistan were deprived of their independence and the right of self-determination. The restoration of their rights has been consistently on the agenda of the United Nations. Moreover, the peoples of those two countries have suffered much, and that has given a humanitarian dimension to the problem. Although the situations are somewhat similar in their basic character, they arose out of particular developments and circumstances in the region and their solution lies in resolving the problems of each country within the regional context. The similarity is that the solutions to the problems would require the complete withdrawal of foreign forces and a negotiated settlement of a comprehensive character between the parties concerned. Despite the complexity of the issues, the United Nations General Assembly has, year after year ř adopted resolutions, with the support of the vast majority, embodying the principles and modalities for a just and negotiated settlement.
Burma has consistently supported the General Assembly resolutions on Kampuchea and Afghanistan since it believes that peaceful settlements on the basis of those resolutions would create the conditions for the restoration of the right to national sovereignty and self-determination of these two peoples.
With regard to the situation in Kampuchea, the implications for regional peace and stability are of particular concern. We believe that the restoration of the legitimate rights of the Kampuchean people would create conditions favourable to the mutual trust and understanding which are essential for the realization of regional co-operation on peace and development. At the same time a solution to the conflict in Afghanistan would also create conditions for peace within the region, which in turn would enhance the prospects for the solution of international issues with global dimensions.
The performance of the world economy has been sluggish for some time. Two years ago, three major factors - namely, the fall in the price of oil, the value of the dollar and interest rates - gave rise to some hopes for more vigorous growth in 1986 and 1987. The general assessment now is that these hopes did not materialize in 1986 and that the prospects for 1987 are also far from bright. Developing countries generally rely on their export of primary commodities to earn the precious hard currency for financing their investment projects and essential imports. The dramatic decline in the prices of primary commodities started some 10 years ago and has continued without much interruption. They have subsequently fallen even faster. This situation is true for most primary commodities, agriculture and forest products and minerals and metals alike. On the other hand, the developing countries have to pay ever higher prices for the import of manufactured goods from developed industrialized countries. These factors naturally set in motion a chain reaction of adverse effects for all developing countries in terms of their capacity to save, to import and to invest, thereby creating grave difficulties in their balance of payments and terms of trade and necessitating resort to more and more borrowing abroad.
This is how the developing countries come to be overburdened with an immense volume of international debt and debt-servicing needs, which has the effect of dissipating the most energetic efforts of the developing countries in their search for a viable economy, which proves elusive. Over-indebtedness and an increasingly deteriorating balance of payments and trade cannot be expected to be confined to any country or group of countries or to any sector or sectors of the world's economy. They cannot but be pervasive and far-reaching in effect. This has indeed been evident in the difficulties encountered world-wide by both developing and developed countries, and also in the recent upheavals caused to the international banking and financial institutions.
At this points to only one conclusion if we are to overcome the present economic difficulties - be they trade and aid, money and finance or development - all Member States must work together in a spirit of co-operation in order to explore ways and means for the effective reversal of the current trend and place the world on the path of sustained and balanced growth.
Last year the United Nations faced a crisis in its history which ostensibly was financial in nature but the root cause of which apparently went deeper. Out of such difficulties arose an opportunity for the United Nations to improve its administrative and financial efficiency, which led to a decision on a broad range of measures. My delegation believes that the agreement is the first essential step in the implementation of the measures necessary to improve the structural and financial efficiency of the United Nations. It was without doubt due to a spirit of accommodation on all sides that consensus prevailed on such a broad and complex issue. The decisions reached go far beyond organizational reforms. It can be said that they constitute a commitment on the part of all Members to the view that a viable and effective United Nations is needed if it is to serve the noble purpose for which it was intended. Such a commitment requires that Member States fulfil their financial obligations under the Charter. The decision last year to reform the United Nations system was a step in the long-term effort in which we all should persevere. What is essentially necessary is a spirit of accommodation and co-operation which should continue to prevail for the effective implementation of that reform.
The delegation of Burma fully sympathizes with the Secretary-General, who must lead the Organization at this critical phase. We wish him all success in his tireless efforts to bring about the requisite consensus and spirit of mutual accommodation with a view to resolving the current problems. The delegation of Burma hopes that the deliberations of the current session will go a long way to infuse renewed vigour into the work of the Organization.
